UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4843


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH DALE MCCORMICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00101-WO-2)


Submitted:   May 21, 2015                  Decided:    July 2, 2015


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion.        Judge Duncan    wrote   the
opinion, in which Judge Wynn and Judge Diaz joined.


Anne M. Hayes, Cary, North Carolina, for Appellant.        Ripley
Rand, United States Attorney, Greensboro, North Carolina, Graham
T. Green, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DUNCAN, Circuit Judge:

       Defendant Joseph McCormick appeals his below-guidelines 78-

month sentence for possessing stolen firearms.                            McCormick argues

that the district court erred in calculating his sentence by (1)

finding that the offense involved a firearm capable of accepting

a large-capacity magazine; and (2) ignoring “numerous mitigating

factors” that warrant a shorter sentence.                            Appellant’s Br. at

16,    23.      Finding       the     first    argument       waived      and    the    second

meritless, we affirm the district court’s sentencing order.



                                               I.

       On June 19, 2014, McCormick pleaded guilty to one count of

possessing stolen firearms.                   J.A. 20-26.          In September of that

year, a United States Probation Officer prepared a Pre-Sentence

Report       (“PSR”),        calculating       a    base      offense     level    of    20--

“[b]ecause the offense involved semiautomatic firearms that are

capable of accepting a large capacity magazine”--and a total

offense      level      of     28.      J.A.        139-40.         The    PSR    ultimately

calculated a guidelines sentencing range of 97-–120 months and

recommended a “middle” sentence.                        J.A. 153.    McCormick objected

“to    all    facts     in     the    PSR     alleging       the    offense      involved   a

semiautomatic         firearm        capable       of    accepting    a    large    capacity

magazine within the meaning of USSG § 2K2.1(a)(4)(B).”                                   J.A.

121.

                                               2
      At    McCormick’s        sentencing           hearing,      however,          his    counsel

stated that McCormick was “prepared to withdraw that particular

objection.”        J.A. 72.       The district court asked McCormick if he

had   reviewed      the    PSR    with       counsel       and    whether          he   generally

agreed     with    the    report,       apart       from   an     unrelated         outstanding

objection (which McCormick has not presented here).                                       J.A. 73.

McCormick answered affirmatively.                    Id.

      In    calculating        McCormick’s           sentence,         the       district       court

varied     downward      by    two   levels--resulting             in        a    total    offense

level of 26--“to reflect Mr. McCormick’s cooperation with law

enforcement, his relatively early voluntary plea[,] and other

factors.”        J.A. 91.        From the resulting 78-97 month sentencing

range,     the    court       imposed    a    78     month       sentence.              J.A.    166.

McCormick timely appealed.



                                              II.

      On    appeal,       McCormick          challenges          his     sentence          on    two

grounds.     He contends that the district court erred, first, in

finding that his offense involved a firearm capable of accepting

a large-capacity magazine, and second, in giving insufficient

weight to mitigating factors that would have warranted a shorter

sentence.        We consider each of these arguments in turn.




                                                3
                                               A.

       We conclude that McCormick waived his first argument in the

proceedings below.           We review the validity of waiver de novo.

Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th Cir.

2004).    A waived issue is not reviewable on appeal, even for

plain error.        United States v. Robinson, 744 F.3d 294, 298 (4th

Cir. 2014).         What is required to effect valid waiver varies

depending on the right at issue, United States v. Olano, 507
U.S. 725,   733    (1993),        but   as       relevant    here,   “[a]   party   who

identifies an issue, and then explicitly withdraws it,” such as

by raising and withdrawing an objection, “has waived the issue.”

Robinson, 744 at 298 (4th Cir. 2014) (quoting United States v.

Rodriguez, 311 F.3d 435, 437 (1st Cir. 2002)).                         Indeed, “[t]here

can be no clearer intentional relinquishment or abandonment of a

known right than when the court brings the defendant’s prior

objection     to    his    attention,”         and    the     defendant   confirms    his

intention to withdraw.              United States v. Carrasco-Salazar, 494
F.3d 1270, 1273 (10th Cir. 2007) (citation omitted).

       McCormick does not contend, nor could he, that he did not

withdraw his objection to the court’s finding that the offense

involved a large-capacity firearm.                    Instead, he argues that his

withdrawal     was        neither     knowing        nor      voluntary   because     the

district court did not engage McCormick in an extensive colloquy

regarding “his willingness to withdraw his objection.”                              Reply

                                               4
Br. at 4.     We reject this contention.                   Where a defendant raises

and then withdraws a sentencing objection, “it is difficult to

conceive    of      a     more     conspicuous       example      of   a     knowing   and

voluntary abandonment of a legal right.”                          Rodriguez, 311 F.3d
435 at 437.       Here, the district court, after McCormick’s counsel

indicated     his       intention    to     withdraw      the    objection,     expressly

asked McCormick whether his counsel had reviewed the presentence

report with him and whether he agreed with the report, except

for his one outstanding objection.                      We think the district court

was not required to do more.

     Because        we    conclude     that       McCormick’s      withdrawal     of   his

objection was knowing and voluntary, he has waived any challenge

to the district court’s large-capacity magazine finding.



                                             B.

     We     also         conclude     that     the       district      court    did    not

erroneously ignore mitigating factors that would have warranted

a   shorter      sentence.           When     reviewing         sentencing     decisions,

“‘whether     inside,       just    outside,       or    significantly       outside   the

Guidelines range,’ we apply ‘a deferential abuse-of-discretion

standard.’”      United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009) (quoting Gall v. United States, 552 U.S. 38, 40 (2007)).

Additionally, appellate courts may consider the guidelines range

to be presumptively reasonable.                     United States v. Evans, 526

                                              5
F.3d 155, 161-62 (4th Cir. 2008) (citation omitted).                           When, as

here, a defendant challenges the length of his below-guidelines

sentence, we similarly presume the sentence to be substantively

reasonable.      United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).      Noting the significant burden McCormick faces on appeal,

we    conduct   the     following       analysis      out   of   an   abundance        of

caution.

       Under 18 U.S.C. § 3553(a), sentences must be “sufficient,

but   not    greater    than    necessary,      to    comply     with”       substantive

reasonableness,        as    described    by    the     objectives       set     out   in

§ 3553(a)(2). *       While the Sentencing Guidelines “reflect a rough

approximation     of        sentences    that   might       achieve      §     3553(a)’s

objectives,” Rita v. United States, 551 U.S. 338, 350 (2007),

“[t]he reasonableness of a sentence is not measured simply by

whether the sentence falls within the statutory range, but by

whether the sentence was guided [by § 3553(a)],” United States

v. Collins, 773 F.3d 25, 32 (4th Cir. 2014) (citation omitted).




       *
       Those objectives are “the need for the sentence imposed—
(A) to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the
offense; (B) to afford adequate deterrence to criminal conduct;
(C) to protect the public from further crimes of the defendant;
and (D) to provide the defendant with needed educational or
vocational   training,   medical  care, or   other correctional
treatment   in   the   most   effective manner.”     18  U.S.C.
§ 3553(a)(2).


                                           6
      Here, the district court did not abuse its discretion in

its   application      of        the     sentencing          factors       relevant     to

§ 3553(a)’s    purposes.           The       court’s        analysis       of   § 3553(a)

proceeded in three steps.              First, in light of McCormick’s early

admission of guilt, the district court announced a two-level

downward    variance   to    a    78-97      month     range,     but    identified     no

specific sentence within that range.                    J.A. 80.       Second, after a

colloquy with the prosecution, the court noted that that under

§ 3553(a),    “the     seriousness           of      the    offense     is      heightened

substantially by the fact that a number of different types of

firearms    were   traded    . . .      to       a   drug   dealer,     presumably     for

further distribution throughout the community.”                       J.A. 89-90.

      Finally, the court reached the factors on which McCormick

relies.      The court recognized that, under § 3553(a), factors

such as McCormick’s minor role in the crime, the fact that this

was his first felony, and his drug problem were all relevant

mitigating factors in determining his sentence.                              J.A. 87-91.

Balancing    these   mitigating        and       aggravating      § 3553(a)       factors,

the court imposed a sentence of 78 months--the lowest within

McCormick’s    already      reduced      range.            J.A.   90-91.        The   court

reasoned that, “[w]hile the need for the sentence imposed to

reflect the seriousness of the offense is high and the need to

deter this type of conduct is high,” the “future dangerousness



                                             7
of the defendant with respect to the need to protect the public

from further crimes of the defendant is low.”                 Id.

      Thus,      McCormick’s      insistence    that    the    court   failed    to

consider those mitigating factors is plainly contradicted.                       In

light     of     the    court’s     demonstrated       consideration        of   the

mitigating factors on which McCormick relies, and in light of

the     fact     that     McCormick’s        below-guidelines       sentence     is

presumptively reasonable, we find no abuse of discretion in the

district judge’s imposition of McCormick’s 78-month sentence.



                                        III.

        For    the   foregoing    reasons,     the   sentencing     order   of   the

district court is

                                                                        AFFIRMED.




                                         8